MEMORANDUM **
The district court properly denied Appellant Jamal Haqq’s (Haqq) habeas petition. The district court did not abuse its discretion in denying an evidentiary hearing, as Haqq failed to demonstrate that “his inability to testify was prejudicial.” Medley v. Runnels, 506 F.3d 857, 861 (9th Cir.2007). Nor was Haqq able to “allege specific facts which, if true, would entitle him to relief.” United States v. Rodrigues, 347 F.3d 818, 824 (9th Cir.2003) (citation omitted).
We do not address the uncertified issue asserting ineffective assistance of counsel for failing to interview a particular witness, as Haqq is unable to make the requisite “substantial showing of the denial of a constitutional right” warranting an expansion of the certificate of appealability. United States v. Cruz, 423 F.3d 1119, 1120 (9th Cir.2005) (citations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.